Case 2:06-cr-20185-VAR-MKM ECF No. 955 filed 09/21/20   PageID.12659   Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.                                       Case No. 06-20185-6
                                          Honorable Victoria A. Roberts
 CHRISTOPHER BRANDON
 SCOTT,

      Defendant.
 _______________________________/

                ORDER DENYING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE [ECF No. 947]

 I.    INTRODUCTION

       This matter is before the Court on Christopher Brandon Scott’s motion

 for compassionate release under 18 U.S.C. § 3582(c)(1)(A). He asks the

 Court to grant him a compassionate release because his medical conditions

 make him particularly vulnerable to the COVID-19 pandemic.

       Because Scott failed to properly exhaust the administrative process

 with the Bureau of Prisons (“BOP”), the Court DISMISSES his motion without

 prejudice. [ECF No. 947].

 II.   BACKGROUND

       In December 2016, Scott pled guilty to killing a person while engaged

 in an offense punishable under section 924 (c) in violation of 18 U.S.C. §
Case 2:06-cr-20185-VAR-MKM ECF No. 955 filed 09/21/20   PageID.12660   Page 2 of 5




 924(j). In exchange for compensation, Scott and other co-conspirators spent

 over a month hunting for Leonard Day intending to kill him. On December

 20, 2005, Scott and another co-conspirator found and murdered Day,

 shooting him multiple times while he was sitting in a vehicle outside his

 friend’s home.

       Scott accepted responsibility for the crime. His guideline range was

 235-293 months, but the parties stipulated to a 180 month sentence. In

 December 2016, the Court sentenced Scott to a term of 180 months in prison

 and three years of supervised release. Scott has served 153 months of his

 sentence. His projected release date is June 7, 2023.

       Scott is 40 years old with underlying medical conditions. He is obese

 and had two heart attacks before going to prison. He is serving his sentence

 at the United States Penitentiary in Atlanta, Georgia (“USP Atlanta”).

       Scott has some history of disciplinary incidents: May 8, 2020 for

 possessing a hazardous tool; March 1, 2019 for refusing a work assignment;

 April 5, 2016 for possession of a non-hazardous tool; March 26, 2014 for

 fighting with another person; and September 27, 2011 and May 1, 2011 for

 refusing to obey orders. He has participated in a total of 388 hours of

 educational and vocational training. Under “PATTERN” – a prisoner risk




                                       2
Case 2:06-cr-20185-VAR-MKM ECF No. 955 filed 09/21/20   PageID.12661   Page 3 of 5




 assessment tool used by the BOP – Scott presents a “high” risk for

 recidivism.

        Scott filed a motion for compassionate release on July 3, 2020. The

 government opposes his release.

 III.   DISCUSSION

        The compassionate release statute allows the Court to modify a

 defendant’s term of imprisonment if: (1) he fully exhausts all administrative

 remedies; (2) he shows both “extraordinary and compelling reasons warrant

 such a reduction [or release]” and that the reduction or release is consistent

 with” the Sentencing Commission’s policy statements; (3) he is not a danger

 to any other person or the community; and (4) the factors in 18 U.S.C. §

 3553(a) support the reduction or release to the extent they are applicable.

 See 18 U.S.C. § 3582(c)(1)(A)(i); United States Sentencing Guidelines

 Manual (“USSG”) § 1B1.13 cmt. n.1; United States v. Austin, No. 15-20609,

 2020 WL 2507622, at *1 (E.D. Mich. May 15, 2020).

        A.     Scott Did Not Exhaust Administrative Remedies

        The Sixth Circuit recently held that exhaustion of administrative

 remedies is a “mandatory condition” before a defendant can file a motion for

 compassionate release. United States v. Alam, 960 F.3d 831, 833 (6th Cir.

 2020). The Sixth Circuit found “[t]he seriousness of COVID-19 and its spread

                                       3
Case 2:06-cr-20185-VAR-MKM ECF No. 955 filed 09/21/20     PageID.12662   Page 4 of 5




 in many prisons make it all the more imperative that the prisons have

 authority to process these applications fairly and with due regard for the

 seriousness of each inmate’s risk.” Id. at 835-36. Before a prisoner may

 move for compassionate relief, he must either (1) fully exhaust all

 administrative rights to appeal a failure of the BOP to bring a motion on his

 behalf or (2) wait thirty days after the receipt of such a request by the warden

 of his facility. Id. at 832.

       Scott claims he submitted a written request for compassionate release

 to the warden of USP Atlanta on May 14, 2020. The government denies that

 Scott meets the mandatory exhaustion requirement. It says, “[a]ccording to

 the BOP, Scott has not requested compassionate relief from the BOP.”

 Neither Scott nor the government provides any evidence of whether, or on

 what date, Scott requested compassionate relief.

       Supervising Probation Officer Charmarie Green – based on her

 research – reports that Scott requested compassionate release from the

 BOP on June 17, 2020. But Scott fails to exhaust administrative appeals

 because he waited only sixteen days after making his request to the BOP to

 file his motion in federal court, not the required thirty days.

       Scott does not satisfy the exhaustion requirement.

 IV.   CONCLUSION

                                         4
Case 2:06-cr-20185-VAR-MKM ECF No. 955 filed 09/21/20   PageID.12663   Page 5 of 5




       The Court DISMISSES Scott’s motion for compassionate release

 without prejudice.



       IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
 Dated: September 21, 2020




                                       5
